Citation Nr: 1638210	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2009, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims folder.

This issue was previously remanded by the Board in September 2009, May 2011, August 2012, September 2013, and April 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the April 2014 remand, the Board directed the AOJ to obtain a copy of a July 28, 2011 VA eye examination report that addressed the nature and etiology of the Veteran's left eye disorder.  The Board noted that, although the VA examination report was referenced in the June 2013 supplemental statement of the case and in a November 2011 ophthalmology report, the July 28, 2011 VA examination report itself was not associated with the Veteran's claims file.   In addition, the Board instructed the AOJ that, in the event the report was unavailable, it was to issue a formal determination that further efforts to obtain the report would be futile and notify the Veteran of the attempts made and why further attempts would be futile.

Pursuant to the April 2014 remand instruction, the AOJ obtained an October 2011 VA field vision report and an October 2012 addendum opinion to the July 28, 2011 VA examination report from the Orlando, Florida VA Medical Center (VAMC) in March 2015.  However, the Orlando VAMC's response did not include an actual copy of the July 28, 2011 VA eye examination report and neither the VAMC nor the AOJ indicated that the examination report was unavailable.  There must be substantial compliance with the terms of the April 2014 Board remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In this case, those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the actual July 28, 2011 VA eye examination report (as referenced to in the June 2013 supplemental statement of the case).  If the July 28, 2011 VA eye examination report cannot be obtained after reasonable efforts have been made, issue a formal determination that the examination report does not exist or that further efforts to obtain such record would be futile, which must be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, the issue of entitlement to service connection for a left eye disorder should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



